194 F.2d 542
UNITED STATES of America, Appellant,v.IOLA CO., a Kentucky Corporation, Appellee.
No. 11452.
United States Court of Appeals Sixth Circuit.
Feb. 21, 1952.

David C. Walls, Charles F. Wood, Louisville, Ky., Ellis N. Slack, Washington, D.C., for appellant.
Millard Cox, Louisville, Ky., for appellee.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
On consideration whereof, it appearing that this suit was filed July 6, 1950;


3
And it appearing that Section 2901 of the Internal Revenue Code, as amended by Act of February 21, 1950, 64 Stat. 7, became effective September 1, 1950, 26 U.S.C.A. § 2901, and by its own terms was not applicable to any suit filed before it took effect:


4
It is ordered that the judgment of the District Court be and it hereby is affirmed, upon authority of Stitzel-Weller Distillery v. United States, D.C., 82 F. Supp. 50, affirmed, 6 Cir., 180 F.2d 357.